Citation Nr: 1213934	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for hypertension, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for residuals of frostbite of the feet, and if so, whether the claim should be granted.

3.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for residuals of frostbite of the face, and if so, whether the claim should be granted.

4.  Entitlement to service connection for hearing loss disability in the right ear.

5.  Entitlement to service connection for hearing loss disability in the left ear.

6.  Entitlement to service connection for tinnitus.
  
7.  Entitlement to a rating in excess of 10 percent for lumbar strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This case comes before the Board of Veterans' Appeals on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When this case was previously before the Board in June 2011, it was remanded for the RO to schedule the Veteran for a Travel Board hearing.  The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for hypertension and residuals of frostbite of the face and feet; and the issue of entitlement to a rating in excess of 10 percent for a lumbar spine strain are addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  An unappealed November 1997 rating decision denied claims for service connection for hypertension, residuals of frostbite of the feet, and residuals of frostbite of the face.  

2.  The evidence received since the November 1997 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claims.

3.  No hearing loss disability in the right ear has been present during the pendency of this claim.  

4.  Left ear hearing loss disability is related to active service.

5.  Tinnitus is related to active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for service connection for hypertension, residuals of frostbite of the feet, and residuals of frostbite of the face.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Right ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  Left ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in February 2008, prior to the initial adjudication of the claims on appeal.

In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims to reopen and his entitlement to service connection for tinnitus and left ear hearing loss disability.  Therefore, no further development is required to before the Board decides these matters.  With respect to his claim for service connection for right ear hearing loss disability, the record reflects that service treatment and post service treatment records have been obtained.  In addition, the Veteran was afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

II.  Whether new and material evidence has been submitted to reopen claims for service connection for hypertension and frostbite to the feet and face.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The Veteran originally submitted claims for entitlement to service connection for hypertension, frostbite of the feet, and frostbite of the face in July 1997.  The claims were denied in a November 1997 rating decision.  The RO denied the claims on the basis that none of the claimed disabilities was present at the time of the Veteran's discharge from service or currently.  The Veteran did not appeal the November 1997 rating decision, and no pertinent evidence was received within one year of the letter notifying him of the rating decision.

The evidence added to the record since the November 1997 decision includes private treatment records dated from March 2004 to October 2007, VA treatment records dated from October 2009 to February 2010, testimony provided by the Veteran at the hearing before the undersigned, and written statements from the Veteran, his wife, and a person who served with the Veteran.

The private treatment records reflect a diagnosis of hypertension being treated with medication.  The VA treatment records reveal complaints of the Veteran's feet changing color in cold weather, a reported history of frostbite of the cheeks and feet during active service, as well as a diagnosis of Reynaud's syndrome.  

At the hearing before the undersigned, the Veteran testified that he reported to a field medic during a training exercise for cold weather injuries of his face and feet while participating in a field training exercise without proper cold weather gear.  The medic told him he had frostbite and to keep the areas warm.  The Veteran also testified that he currently sought treatment for his residual symptoms on his face and feet at VA.  Regarding his hypertension, the Veteran reported that he was occasionally confined in a service hospital for elevated blood pressure and monitored until his blood pressure returned to normal.  The Veteran also reported that he first received a diagnosis of hypertension about three or four years after his retirement from.  The person who served with the Veteran recalled that the Veteran received treatment for frostbite of the face while he was on active duty.

The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, it is new and material and reopening of the claims is in order.



III.  Service connection for bilateral hearing loss disability and tinnitus

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he developed hearing loss and tinnitus in service as a result of noise exposure associated with his MOS in field artillery.  

The Board concedes in-service noise exposure based on the service records confirming that the Veteran worked with field artillery and participated in a hearing conservation program during active service.  

The service treatment records do not document any complaints of or treatment for hearing loss or tinnitus during active service.  In addition, they do not show that he was found to have tinnitus or hearing loss disability.  On his report of medical history dated in March 1997, the Veteran did not note any tinnitus or hearing problems.  At his March 1997 retirement examination, the Veteran's ears were found to be normal.  Audiological testing revealed auditory thresholds of 5, 5, 15, 15, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the right ear, and thresholds of 5, 5, 10, 10, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the left ear.  

The Veteran was afforded a VA examination in December 2009.  The examiner noted a history of military noise exposure, specifically due to field artillery with exposure to 8 inch 109 guns.  The examiner stated that the Veteran's occupational and recreational noise exposure was unremarkable.  The Veteran also complained of tinnitus, with constant tinnitus having an onset of about two years ago.  

Current audiological testing revealed auditory thresholds of 15, 20, 20, 30 and 30 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the right ear, and thresholds of 25, 35, 35, 40, and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the left ear.  Speech recognition scores were 100 percent in the right ear and 90 percent in the left ear.  The examiner provided diagnoses of tinnitus; hearing loss not disabling per 38 C.F.R. § 3.385 in the right ear; and normal to moderate sensorineural hearing loss in the left ear.  

The examiner stated that the Veteran's separation audiogram in March 1997 indicated that bilateral hearing was within the normal limits for the frequencies of 500 to 6000 Hertz.  No threshold level was greater than 25 decibels.  As such, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by or the result of the Veteran's service noise exposure.  

Post service private and VA treatment records do not document treatment for hearing loss or tinnitus

During his hearing the Veteran testified that he first noticed ringing in his ears as well as some hearing loss during his active service.  Moreover, he testified that the tinnitus and hearing loss continued after his retirement from active service.  The Veteran further stated that he did not seek treatment or report the symptoms during service because he wanted to be viewed as a leader and set a good example for other soldiers.  Additionally, in her statement, the Veteran's wife also indicated that the Veteran's hearing had greatly worsened.

Regarding the Veteran's right ear, the Board notes that while the Veteran has some mild hearing loss in the right ear, the hearing loss does not meet the requirements for disability due to impaired hearing under 38 C.F.R. § 3.385.  In addition, there is no other evidence showing that the Veteran has sufficient hearing impairment in the right ear to qualify as a disability for VA compensation purposes.  Therefore, this claim must be denied.

With regard to the Veteran's left ear hearing loss disability and tinnitus, in the Board's opinion, the evidence supportive of the Veteran's claims is in equipoise with that against the claims.  The Veteran was exposed to noise during his active service and has current diagnoses of left ear hearing loss disability and tinnitus.  Although the December 2009 VA examiner opined that the Veteran's left ear hearing loss and tinnitus were less likely than not related to his service noise exposure, the opinion was based solely on the fact that the Veteran's separation examination did not show disabling hearing loss.  

However, the Board notes that the Veteran is competent to report his experience and symptoms.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible or observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

As previously noted, during his hearing and in statements submitted in support of his claims, the Veteran reported having trouble hearing as well as having ringing in his ears in service and that his symptoms continued since his discharge from service.  The Board has found the Veteran to be credible.  Therefore, the record demonstrates in-service noise exposure, a current diagnosis of left ear hearing loss disability, a current diagnosis of tinnitus, and competent and credible evidence of continuity of symptomatology from service to the present time.  Accordingly, service connection is in order for these disabilities.


							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for hypertension is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for residuals of frostbite of the feet is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for residuals of frostbite of the face is granted.

Service connection for right ear hearing loss disability is denied.

Service connection for left ear hearing loss disability is granted

Service connection for tinnitus is granted.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the remaining issues on appeal.  

The Veteran contends that he has residuals of frostbite of the face and feet incurred while participating in a field exercise in Germany without any cold weather gear.  During his hearing, he testified that a field medic told him he had frostbite.  Service treatment records note reports of a history of frostbite in 1977.  In the 1997 report of medical history, in response to the Veteran's reports of frostbite, the reviewing examiner noted questionable frostbite/chill burns/trenchfoot since 1977 when both first toe nails fell off.  

Although no residuals of frostbite were found on a VA examination in September 1997, VA treatment records show complaints of feet changing colors in the cold, as well as a diagnosis of Reynaud's syndrome.  During his hearing before the undersigned, the Veteran testified that he had experienced residual symptoms of his cold weather injury since service.  Post service VA treatment records reflect that the Veteran sought treatment for his face and foot symptoms, and was prescribed medication.  Therefore, the Board has determined that the Veteran should be afforded a current VA examination to determine if he has any residuals of frostbite of the face and feet.

The Veteran also contends that his blood pressures were consistently elevated in the years prior to his retirement from service.  Service treatment records reflect elevated blood pressure during service.  Particularly, on his 1997 report of medical history upon retirement, the reviewing examiner noted high blood pressure off and on for about a month.  

During his hearing, the Veteran testified that when his blood pressure was high during service, he was monitored until his blood pressure returned to normal.  However, he was never put on blood pressure medication during his active service.  The Veteran did report, however, that he first received a diagnosis of hypertension about three or four years after his retirement from active duty.  Private treatment records show that the Veteran's blood pressure was elevated in 2004 and that he was diagnosed with hypertension in 2007.  Therefore, the Board has determined that the Veteran should also be afforded a VA examination to determine if the Veteran's hypertension is related to his active service, to include the elevated blood pressures noted during active service.

The Veteran was most recently afforded a VA examination of the lumbar spine in December 2009.  However, during his October 2011 hearing before the undersigned, the Veteran testified that since his December 2009 examination, his disability had worsened.  Particularly, the Veteran stated that since his last examination, he had an MRI of the lumbar spine, and that his activity level had decreased due to back pain.  Specifically, the Veteran stated that he had restrictions as far as bending, and needed assistance to put on his shoes.  As such, the Board has determined that the Veteran should be afforded another examination to determine the current degree of severity of his lumbar spine disability.  

Finally, the originating agency should obtain any outstanding records pertinent to the issues on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1. The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and extent of any currently present residuals of cold injury of the face and feet.  The claims folder must be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  For purposes of the examination, the examiner should assume that the Veteran is a reliable historian in terms of his cold exposure in service.

3. The Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's hypertension.  The claims folder must be made available to and reviewed by the examiner.  

The examiner should opine as to whether there is a 50 percent or greater probability that the Veteran's hypertension is related to his active service.  

The rationale for the opinion must also be provided.  

4. The Veteran should be afforded an examination by an examiner with sufficient expertise to determine the nature and extent of the Veteran's service-connected disability of the lumbar spine.  The claims folder must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5. The RO or the AMC should undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


